Citation Nr: 0635784	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1979 to May 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim for 
entitlement to service connection for paranoid schizophrenia.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Boston RO in June 2006.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

The veteran contends that his paranoid schizophrenia is a 
direct result of his service in the Air Force.  See, e.g., 
the May 2005 substantive appeal; see also the June 2006 
hearing transcript, page 7.

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) evidence of in-service 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case, the December 2003 QTC examiner diagnosed the 
veteran with chronic paranoid schizophrenia.  Accordingly, 
Hickson element (1) has arguably been met.  Additionally, a 
June 1979 service medical record indicates the veteran 
presented with shortness of breath and sweating and a 
diagnosis of "upper respiratory infection vs. anxiety."  
Accordingly, Hickson element (2) has arguably been met.  
The December 2003 QTC examiner was unable to render a medical 
nexus opinion pertaining to Hickson element (3), as he did 
not have the June 1979 service medical record detailing 
anxiety as discussed above.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran's current 
paranoid schizophrenia is related to his military service, 
including the diagnosis of potential anxiety therein.  
Additionally, the veteran's service personnel records show 
minor behavioral problems and problems with appearance that 
should be addressed.  These questions must be addressed by an 
appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether a relationship exists 
between the veteran's current paranoid 
schizophrenia and his military service, 
with specific consideration of the June 
1979 notation of anxiety.  The examiner 
should also consider the veteran's 
service personnel records and comment 
upon his problems with personal 
appearance and military courtesy in 
rendering an opinion.

If the reviewer believes that 
psychiatric examination of the veteran 
is necessary for this opinion, such 
should be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then readjudicate 
the issue of entitlement to service 
connection for paranoid schizophrenia.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


